288 S.W.3d 832 (2009)
Melinda K. WILSON, Respondent,
v.
BUDGETLINE CASH ADVANCE OF MISSOURI, LLC, Appellant.
No. WD 70264.
Missouri Court of Appeals, Western District.
August 4, 2009.
Jenifer W. Svancara, Kansas City, MO, for Appellant.
Mark J. Murphy, Liberty, MO, for Respondent.
Before THOMAS H. NEWTON, C.J, VICTOR C. HOWARD, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Budgetline Cash Advance of Missouri, L.L.C. appeals the order denying its motion to compel Ms. Melinda Wilson to arbitrate her claims against it.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).